Exhibit 10.3 EXECUTION COPY CHASE BANK USA, NATIONAL ASSOCIATION as Transferor and Servicer and THE BANK OF NEW YORK (DELAWARE) as Trustee on behalf of the Certificateholders of the First USA Credit Card Master Trust THIRD AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT Dated as of December 19, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.01 Definitions 2 Section 1.02 Other Definitional Provisions 20 ARTICLE II CONVEYANCE OF RECEIVABLES; ISSUANCE OF CERTIFICATES 22 Section 2.01 Conveyance of Receivables 22 Section 2.02 Acceptance by Trustee 23 Section 2.03 Representations and Warranties of the Transferor 24 Section 2.04 Representations and Warranties of the Transferor Relating to this Agreement and the Receivables 26 Section 2.05 Covenants of the Transferor 30 Section 2.06 Addition of Accounts 33 Section 2.07 Removal of Accounts 35 Section 2.08 Discount Receivables 36 ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES 38 Section 3.01 Acceptance of Appointment and Other Matters Relating to the Servicer 38 Section 3.02 Servicing Compensation 40 Section 3.03 Representations and Warranties of the Servicer 40 Section 3.04 Reports and Records for the Trustee 42 Section 3.05 Annual Servicer’s Certificate 43 Section 3.06 Annual Independent Accountants’ Servicing Report 43 Section 3.07 Tax Treatment 44 Section 3.08 Notices to the Transferor 44 ARTICLE IV RIGHTS OF CERTIFICATEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS 45 Section 4.01 Rights of Certificateholders 45 Section 4.02 Establishment of Accounts 45 Section 4.03 Collections and Allocations 47 ARTICLE V [ARTICLE V IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO ANY SERIES] 51 ARTICLE VI THE CERTIFICATES 52 Section 6.01 The Certificates 52 Section 6.02 Authentication of Certificates 52 Section 6.03 Registration of Transfer and Exchange of Certificates 53 Section 6.04 Mutilated, Destroyed, Lost or Stolen Certificates 55 Section 6.05 Persons Deemed Owners 56 Section 6.06 Appointment of Paying Agent 56 Section 6.07 Access to List of Certificateholders’ Names and Addresses 57 i Section 6.08 Authenticating Agent 58 Section 6.09 Tender of Exchangeable Transferor Certificate 59 Section 6.10 Book-Entry Certificates 61 Section 6.11 Notices to Clearing Agency 61 Section 6.12 Definitive Certificates 62 Section 6.13 Global Certificate 62 Section 6.14 Meetings of Certificateholders 62 ARTICLE VII OTHER MATTERS RELATING TO THE TRANSFEROR 64 Section 7.01 Liability of the Transferor 64 Section 7.02 Merger or Consolidation of, or Assumption of the Obligations of, the Transferor 64 Section 7.03 Limitation on Liability 65 Section 7.04 Liabilities 65 ARTICLE VIII OTHER MATTERS RELATING TO THE SERVICER 66 Section 8.01 Liability of the Servicer 66 Section 8.02 Merger or Consolidation of, or Assumption of the Obligations of, the Servicer 66 Section 8.03 Limitation on Liability of the Servicer and Others 66 Section 8.04 Servicer Indemnification of the Trust and the Trustee 67 Section 8.05 The Servicer Not to Resign 68 Section 8.06 Access to Certain Documentation and Information Regarding the Receivables 68 Section 8.07 Delegation of Duties 68 Section 8.08 Examination of Records 68 ARTICLE IX PAY OUT EVENTS 70 Section 9.01 Pay Out Events 70 Section 9.02 Additional Rights Upon the Occurrence of Certain Events 70 ARTICLE X SERVICER DEFAULTS 73 Section 10.01 Servicer Defaults 73 Section 10.02 Trustee to Act; Appointment of Successor 75 Section 10.03 Notification to Certificateholders 76 Section 10.04 Waiver of Past Defaults 76 ARTICLE XI THE TRUSTEE 77 Section 11.01 Duties of Trustee 77 Section 11.02 Certain Matters Affecting the Trustee 78 Section 11.03 Trustee Not Liable for Recitals in Certificates 80 Section 11.04 Trustee May Own Certificates 80 Section 11.05 The Servicer to Pay Trustee’s Fees and Expenses 80 Section 11.06 Eligibility Requirements for Trustee 80 Section 11.07 Resignation or Removal of Trustee 81 Section 11.08 Successor Trustee 81 Section 11.09 Merger or Consolidation of Trustee 82 ii Section 11.10 Appointment of Co-Trustee or Separate Trustee 82 Section 11.11 Tax Returns 83 Section 11.12 Trustee May Enforce Claims Without Possession of Certificates 84 Section 11.13 Suits for Enforcement 84 Section 11.14 Rights of Certificateholders to Direct Trustee 84 Section 11.15 Representations and Warranties of Trustee 84 Section 11.16 Maintenance of Office or Agency 85 ARTICLE XII TERMINATION 86 Section 12.01 Termination of Trust 86 Section 12.02 Optional Purchase 87 Section 12.03 Final Payment with Respect to any Series 88 Section 12.04 Termination Rights of Holder of Exchangeable Transferor Certificate 89 ARTICLE XIII MISCELLANEOUS PROVISIONS 90 Section 13.01 Amendment 90 Section 13.02 Protection of Right, Title and Interest to Trust 91 Section 13.03 Limitation on Rights of Certificateholders 92 Section 13.04 Governing Law 93 Section 13.05 Notices 93 Section 13.06 Severability of Provisions 93 Section 13.07 Assignment 93 Section 13.08 Certificates Non-Assessable and Fully Paid 94 Section 13.09 Further Assurances 94 Section 13.10 No Waiver; Cumulative Remedies 94 Section 13.11 Counterparts 94 Section 13.12 Third-Party Beneficiaries 94 Section 13.13 Actions by Certificateholders 94 Section 13.14 Rule 144A Information 94 Section 13.15 Merger and Integration 95 Section 13.16 Heading 95 Section 13.17 Characterization of the Trust 95 Section 13.18 Nonpetition Covenants 95 Section 13.19 Fiscal Year. 95 Section 13.20 Waiver of Jury Trial 95 ARTICLE XIV COMPLIANCE WITH REGULATION AB 96 Section 14.01 Intent of the Parties; Reasonableness 96 Section 14.02 Additional Representations and Warranties of the Trustee 96 Section 14.03 Information to Be Provided by the Trustee 96 Section 14.04 Trustee’s Report on Assessment of Compliance and Attestation. 97 Section 14.05 Additional Representations and Warranties of the Servicer 98 Section 14.06 Information to Be Provided by the Servicer 98 Section 14.07 Servicer’s Report on Assessment of Compliance and Attestation. 100 Section 14.08 Use of Subservicers and Servicing Participants. 101 iii EXHIBITS Exhibit A Form of Exchangeable Transferor Certificate Exhibit B Form of Assignment of Receivables in Additional Accounts Exhibit C Form of Monthly Servicer’s Certificate Exhibit D Form of Annual Servicer’s Certificate Exhibit E Form of Opinion of Counsel Regarding Additional Accounts Exhibit F Form of Annual Opinion of Counsel Exhibit G Form of Reassignment of Receivables Exhibit H Form of Reconveyance of Receivables Exhibit I Form of Trustee Annual Certification Exhibit J Servicing Criteria to be Addressed in Assessment of Compliance (Trustee) Exhibit K Servicing Criteria to be Addressed in Assessment of Compliance (Servicer) Exhibit L Form of Trustee’s Regulation AB Certificate SCHEDULES Schedule 1 List of Accounts [Deemed Incorporated] iv THIRD AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as of December 19, 2007 (this “Agreement”), by and between CHASE BANK USA, NATIONAL ASSOCIATION (successor to First USA Bank, National Association), a national banking association, as Transferor and Servicer, and THE BANK OF NEW YORK (DELAWARE), a banking corporation organized under the laws of the State of Delaware, as Trustee. WHEREAS, the predecessors to the Transferor, the Servicer and the Trustee have heretofore executed and delivered a Pooling and Servicing Agreement, dated as of September 1, 1992 (as amended, supplemented or otherwise modified, including by the Merger and Assumption Agreement, dated as of September 17, 1999 by and between First USA Bank, National Association, FCC National Bank, as the successor Transferor and the Servicer, and the Trustee, the “Original Pooling and Servicing Agreement”), by and between First USA Bank, National Association, as the Transferor and Servicer, and the Trustee for the issuance by the First USA Credit Card Master Trust (the “Trust”) of the Investor Certificates and the Exchangeable Transferor Certificate; WHEREAS, the parties to the Original Pooling and Servicing Agreement (or the respective successor entities thereto) have heretofore executed and delivered an Amended and Restated Pooling and Servicing Agreement, dated as of March 28, 2002, as amended by Amendment No. 1 thereto, dated as of February 1, 2006 (as amended, supplemented or modified, the “Amended and Restated Pooling and Servicing Agreement”), which amended and restated the Original Pooling and Servicing Agreement in its entirety; WHEREAS, the parties to the Amended and Restated Pooling and Servicing Agreement (or the respective successor entities thereto) have heretofore executed and delivered a Second Amended and Restated Pooling and Servicing Agreement, dated as of March 14, 2006, as amended by Amendment No. 1 thereto, dated as of August 1, 2007 (as amended, supplemented or modified, the “Second Amended and Restated Pooling and Servicing Agreement”), which amended and restated the Amended and Restated Pooling and Servicing Agreement in its entirety; WHEREAS, subsection 13.01(a) of the Second Amended and Restated Pooling and Servicing Agreement provides that the Servicer, the Transferor and the Trustee, without the consent of any of the Certificateholders, may amend the Second Amended and Restated Pooling and Servicing Agreement from time to time so long as (i) each Rating Agency shall have provided a written notification that such action will not result in a reduction or withdrawal of the rating of any outstanding Series or Class which it is then rating and (ii) the Trustee shall have received an Opinion of Counsel to the effect that such amendment will not adversely affect in any material respect the interests of the Investor Certificateholders; WHEREAS, (i) the Trustee, Transferor and Servicer have received from each Rating Agency a letter confirming the current rating of each outstanding Series and Class and (ii) the Trustee has received an Opinion of Counsel to the effect that such amendments will not adversely affect in any material respect the interests of the Investor Certificateholders; and WHEREAS, all other conditions precedent to the execution of this Agreement have been complied with. NOW, THEREFORE, pursuant to subsection 13.01(a) of the Second Amended and Restated Pooling and Servicing Agreement, the Servicer, the Transferor and the Trustee hereby agree that effective on and as of the date hereof, the Second Amended and Restated Pooling and Servicing Agreement is hereby amended and restated in its entirety as follows: In consideration of the mutual agreements herein contained, each party agrees as follows for the benefit of the other parties and the Certificateholders: ARTICLE I DEFINITIONS Section 1.01Definitions.Whenever used in this Agreement, the following words and phrases shall have the following meanings: “Account” shall mean each VISA® and MasterCard®credit card account established pursuant to a Credit Card Agreement between the Transferor and any Person identified by account number and by the Receivable balance as of the Cut-Off Date or as of an Addition Cut-Off Date in a list (in the form of a computer file, microfiche list, CD-ROM or such other form as is agreed upon by the Transferor and the Trustee) delivered to the Trustee by the Transferor pursuant to Section 2.01 or 2.06.The definition of Account shall include each Transferred Account.The term “Account” shall be deemed to refer to an Additional Account only from and after the Addition Date with respect thereto, and the term “Account” shall be deemed to refer to any Removed Account only prior to the Removal Date with respect thereto. “Account Information” shall have the meaning specified in subsection 2.02(b). “Addition Cut-Off Date” shall mean, with respect to any Additional Account, the date as of which the applicable Additional Accounts shall have been selected by the Transferor for inclusion as Accounts pursuant to Section 2.06. “Addition Date” shall mean each date as of which Additional Accounts will be included as Accounts pursuant to Section 2.06. “Additional Account” shall mean each VISA® and MasterCard® credit card account established pursuant to a Credit Card Agreement between Chase USA and any Person identified by account number and by the Receivable balance as of the relevant Addition Cut-Off Date in the list (in the form of a computer file, microfiche list, CD-ROM or such other form as is agreed upon between the Transferor and the Trustee) delivered to or caused to be delivered to the Trustee by the Transferor pursuant to Section 2.06, to be included as an Account pursuant to Section 2.06. “Adjustment Payment” shall have the meaning specified in subsection 4.03(c). 2 “Affiliate” shall mean, with respect to any specified Person, any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Aggregate Addition Limit” shall mean the aggregate number of accounts that may be added as Additional Accounts without prior satisfaction of the Rating Agency Condition, equal to the aggregate number of Accounts (exclusive of the aggregate amount of Accounts that are Approved Accounts), which would either (x) with respect to any consecutive three-month period, equal 15% of the aggregate number of Accounts (inclusive of the aggregate number of Accounts that are Approved Accounts added during such period) as of the first day of such three-month period or (y) with respect to any twelve-month period, equal 20% of the aggregate number of Accounts (inclusive of the aggregate number of Accounts that are Approved Accounts added during such period) as of the first day of such twelve-month period. “Aggregate Invested Amount” shall mean, as of any date of determination, the sum of the Invested Amounts of all Series of Certificates issued and outstanding on such date of determination. “Aggregate Investor Percentage” with respect to Principal Receivables, Finance Charge Receivables and Receivables in Defaulted Accounts, as the case may be, shall mean, as of any date of determination, the sum of such Investor Percentages of all Series of Certificates issued and outstanding on such date of determination; provided, however, that the Aggregate Investor Percentage shall not exceed 100%. “Agreement” shall mean this Third Amended and Restated Pooling and Servicing Agreement and all amendments hereof and supplements hereto, including any Supplement. “Allocated Collections” shall have the meaning specified in subsection 4.03(f). “Amended and Restated Pooling and Servicing Agreement” shall have the meaning specified in the second recital to this Agreement. “Amendment Closing Date” shall mean December 19, 2007. “Amortization Period” shall mean, with respect to any Series, the period following the related Revolving Period, which shall be the controlled amortization period, rapid amortization period, controlled accumulation period, rapid accumulation period or other amortization or accumulation period, in each case as defined with respect to such Series in the related Supplement. “Annual Membership Fee” shall have the meaning specified in the Credit Card Agreement applicable to each Account for annual membership fees or similar terms. “Applicants” shall have the meaning specified in Section 6.07. 3 “Appointment Day” shall have the meaning specified in subsection 9.02(a). “Approved Accounts” shall mean each Additional Account added to the Trust with respect to which the Rating Agency Condition has been satisfied. “Assignment” shall have the meaning specified in subsection 2.06(c)(ii). “Authorized Newspaper” shall mean a newspaper of general circulation in the Borough of Manhattan, The City of New York printed in the English language and customarily published on each Business Day, whether or not published on Saturdays, Sundays and holidays. “Average Principal Receivables” shall mean, for any period, an amount equal to (a) the sum of the aggregate amount of Principal Receivables at the end of each day during such period divided by (b) the number of days in such period. “Bank Portfolio” shall mean the VISA® and MasterCard® credit card accounts originated or owned by Chase USA. “Bearer Certificates” shall have the meaning specified in Section 6.01. “Bearer Rules” shall mean the provisions of the Internal Revenue Code, in effect from time to time, governing the treatment of bearer obligations, including sections 163(f), 871, 881, 1441, 1442 and 4701, and any regulations thereunder including, to the extent applicable to any Series, proposed or temporary regulations. “BIF” shall mean the Bank Insurance Fund administered by the FDIC. “Book-Entry Certificates” shall mean certificates evidencing a beneficial interest in the Investor Certificates, ownership and transfers of which shall be made through book entries by a Clearing Agency as described in Section 6.10; provided, that after the occurrence of a condition whereupon book-entry registration and transfer are no longer authorized and Definitive Certificates are to be issued to the Certificate Owners, such certificates shall no longer be “Book-Entry Certificates.” “Business Day” shall mean any day other than a Saturday, a Sunday or a day on which banking institutions in (a) New York, New York, (b) Newark, Delaware, (c) with respect to any Series with respect to which payments to any Certificateholders are to be made outside of the United States of America, the city or cities in which the Paying Agents for such Series located outside of the United States of America have their principal place of business, and (d) with respect to any Series, any additional city specified in the related Supplement, are authorized or obligated by law or executive order to be closed. “Cash Advance Fees” shall have the meaning specified in the Credit Card Agreement applicable to each Account for cash advance fees or similar terms. “Certificate” shall mean any one of the Investor Certificates of any Series or the Exchangeable Transferor Certificate. 4 “Certificateholder” or “Holder” shall mean the Person in whose name a Certificate is registered in the Certificate Register; if applicable, the holder of any Bearer Certificate or Coupon, as the case may be; and, if used with respect to the Exchangeable Transferor Certificate, the Person in whose name the Exchangeable Transferor Certificate is registered in the Certificate Register or the Person in whose name ownership of the uncertificated interest in the Transferor Interest is recorded in the books and records of the Trustee. “Certificate Interest” shall mean interest payable in respect of the Investor Certificates of any Series pursuant to Article IV of the Supplement for such Series. “Certificate Owner” shall mean, with respect to a Book-Entry Certificate, the Person who is the beneficial owner of such Book-Entry Certificate, as may be reflected on the books of the Clearing Agency, or on the books of a Person maintaining an account with such Clearing Agency (directly or as an indirect participant, in accordance with the rules of such Clearing Agency). “Certificate Principal” shall mean principal payable in respect of the Investor Certificates of any Series pursuant to Article IV of this Agreement. “Certificate Rate” shall mean, with respect to any Series of Certificates (or, for any Series with more than one class, for each class of such Series), the percentage (or formula on the basis of which such rate shall be determined) stated in the related Supplement; provided, thatunless otherwise provided in a Supplement, such rate shall be calculated on the basis of a 360-day year consisting of twelve 30-day months. “Certificate Register” shall mean the register maintained pursuant to Section 6.03, providing for the registration of the Certificates and transfers and exchanges thereof. “Chase USA” shall mean Chase Bank USA, National Association. “Class” shall mean, with respect to any Series, any one of the classes of Certificates of that Series as specified in the related Supplement. “Clearing Agency” shall mean an organization registered as a “clearing agency” pursuant to Section 17A of the Securities Exchange Act of 1934, as amended. “Clearing Agency Participant” shall mean a broker, dealer, bank, other financial institution or other Person for whom from time to time a Clearing Agency or Foreign Clearing Agency effects book-entry transfers and pledges of securities deposited with the Clearing Agency or Foreign Clearing Agency. “Clearstream” shall mean Clearstream Banking, société anonyme. “Closing Date” shall mean, with respect to any Series, the date of issuance of such Series of Certificates, as specified in the related Supplement. “Collection Account” shall have the meaning specified in subsection 4.02(a). 5 “Collections” shall mean all payments (including Recoveries of Principal Receivables or Finance Charge Receivables and Insurance Proceeds) received by the Servicer in respect of the Receivables, in the form of cash, checks, wire transfers, ATM transfers or other form of payment in accordance with the Credit Card Agreement in effect from time to time on any Receivables.A Collection processed on an Account in excess of the aggregate amount of Receivables in such Account as of the Date of Processing of such Collection shall be deemed to be a payment in respect of Principal Receivables to the extent of such excess.Collections with respect to any Monthly Period shall include the amount of Interchange (if any) allocable to any Series of Certificates pursuant to any Supplement with respect to such Monthly Period (to the extent received by the Trust and deposited into the Finance Charge Account or any Series Account as the case may be, on the Transfer Date following such Monthly Period), to be applied as if such Collections were Finance Charge Receivables for all purposes.Collections with respect to any Monthly Period shall also include the amount deposited by the Transferor into the Finance Charge Account (or Series Account if provided in any Supplement) pursuant to Section 2.08.Collections of Recoveries will be treated as Collections of Principal Receivables; provided, however, that to the extent the aggregate amount of Recoveries received with respect to any Monthly Period exceeds the aggregate amount of Principal Receivables (other than Ineligible Receivables) in Defaulted Accounts on the day such Account became a Defaulted Account for each day in such Monthly Period, the amount of such excess shall be treated as Collections of Finance Charge Receivables. “Commission” means the Securities and Exchange Commission, as from time to time constituted and created under the Exchange Act, or, if at any time after the execution of this Agreement such Commission is not existing, then the body performing the duties of, and that is replacing the Commission at such date. “Corporate Trust Office” shall mean the principal office of the Trustee at which at any particular time its corporate trust business shall be administered, which office at the date of the execution of this Agreement is located at White Clay Center, Route 273, Newark, Delaware 19711, Attention: Corporate Trust Department. “Coupon” shall have the meaning specified in Section 6.01. “Credit Adjustment” shall have the meaning specified in subsection 4.03(c). “Credit Card Agreement” shall mean the Agreement and Federal Truth in Lending Statement for VISA® and MasterCard® credit card accounts between any Obligor and Chase USA as such agreements may be amended, modified or otherwise changed from time to time. “Credit Card Guidelines” shall mean Chase USA’s policies and procedures relating to the operation of its credit card business, including, without limitation, the policies and procedures for determining the creditworthiness of Chase USA’s credit card customers, the extension of credit to credit card customers, and relating to the maintenance of credit card accounts and collection of credit card receivables, as such policies and procedures may be amended from time to time. 6 “Cut-Off Date” shall mean August 21, 1992. “Date of Processing” shall mean, with respect to any transaction, the date on which such transaction is first recorded on the Servicer’s computer master file of VISA® and MasterCard® accounts (without regard to the effective date of such recordation). “Default Amount” shall mean for any Monthly Period, an amount (which shall not be less than zero) equal to (a) the aggregate amount of Principal Receivables (other than Ineligible Receivables) in Defaulted Accounts on the day such Account became a Defaulted Account for each day in such Monthly Period minus (b) the aggregate amount of Recoveries received in such Monthly Period. “Defaulted Account” shall mean each Account with respect to which, in accordance with the Credit Card Guidelines or the Servicer’s customary and usual servicing procedures for servicing credit card receivables comparable to the Receivables, the Servicer has charged off the Receivables in such Account as uncollectible; an Account shall become a Defaulted Account on the day on which such Receivables are recorded as charged off as uncollectible on the Servicer’s computer master file of VISA® and MasterCard® accounts.Notwithstanding any other provision hereof, any Receivables in a Defaulted Account that are Ineligible Receivables shall be treated as Ineligible Receivables rather than Receivables in Defaulted Accounts. “Definitive Certificate” shall have the meaning specified in Section 6.10. “Delaware Act” means the Asset-Backed Securities Facilitation Act located in Title 6, Chapter 27A of the Delaware Code. “Depository” shall have the meaning specified in Section 6.10. “Depository Agreement” shall mean, with respect to each Series, the agreement among the Transferor, the Trustee and the Clearing Agency, or as otherwise provided in the related Supplement. “Determination Date” shall mean, unless otherwise specified in any Supplement for the related Series, the first Business Day on or before the eighth calendar day prior to each Distribution Date. “Discount Receivables” shall mean on any Date of Processing, the sum of (a) the aggregate Discount Receivables at the end of the prior Date of Processing plus (b) any new Discount Receivables created on such Date of Processing minus (c) any Discount Receivable Collections received on such Date of Processing.Discount Receivables created on any Date of Processing shall mean the product of the amount of any Principal Receivables created on such Date of Processing (without giving effect to the proviso in the definition of Principal Receivables) and the Yield Factor. “Discount Receivable Collections” shall mean on any Date of Processing, the product of (a) a fraction the numerator of which is the amount of Discount Receivables and the denominator of which is the sum of the Principal Receivables and the Discount Receivables in 7 each case (for both numerator and denominator) at the end of the prior Monthly Period and (b) collections of Principal Receivables on such Date of Processing. “Distribution Account” shall have the meaning specified in subsection 4.02(c). “Distribution Date” shall mean, unless otherwise specified in any Supplement for the related Series, the fifteenth day of each month or, if such fifteenth day is not a Business Day, the next succeeding Business Day. “Dollars,” “$” or “U.S.$” shall mean United States dollars. “Eligible Account” shall mean, as of the Cut-Off Date (or, with respect to Additional Accounts as of the relevant Addition Cut-Off Date), each Account owned by Chase USA: (a)which was in existence and maintained with Chase USAprior to its selection for inclusion in the Trust; (b)which is payable in Dollars; (c)the Obligor on which has provided, as its most recent billing address, an address which is located in the United States of America or its territories or possessions or a Military Address; (d)which Chase USA has not classified on its electronic records as an Account with respect to which the related card has been lost or stolen; (e)which has not been identified by Chase USA in its computer files as being involved in a voluntary or involuntary bankruptcy proceeding; (f)which, in the case of Accounts identified on the Cut-Off Date, has not been sold or pledged to any other party and which does not have receivables which have been sold or pledged to any other party or, in the case of Accounts identified on any Addition Cut-Off Date, at the time of transfer to the Trust is not sold or pledged to any other party and does not have receivables which are sold or pledged to any other party, except in accordance with the terms of the Amended and Restated Pooling and Servicing Agreement as amended from time to time prior to the Amendment Closing Date; (g)which is a VISA® or MasterCard® revolving credit card account; and (h)which Chase USA has not charged off in its customary and usual manner for charging off such Accounts as of the Cut-Off Date (or, with respect to Additional Accounts, as of the relevant Addition Cut-Off Date). “Eligible Receivable” shall mean each Receivable: 8 (a)which has arisen under an Eligible Account (in the case of Accounts the Receivables in which were conveyed to the Trust on the Initial Closing Date as of the Cut-Off Date and in the case of Additional Accounts as of the relevant Addition Cut-Off Date); (b)which was created in compliance, in all material respects, with all Requirements of Law applicable to Chase USA and pursuant to a Credit Card Agreement which complies, in all material respects, with all Requirements of Law applicable to Chase USA; (c)with respect to which all consents, licenses, approvals or authorizations of, or registrations or declarations with, any Governmental Authority required to be obtained, effected or given by Chase USA in connection with the creation of such Receivable or the execution, delivery and performance by Chase USA of the Credit Card Agreement pursuant to which such Receivable was created, have been duly obtained, effected or given and are in full force and effect as of such date of creation; (d)as to which, as of the Closing Date, or in the case of Receivables in Additional Accounts as of the relevant Addition Date, Chase USA, the Transferor or the Trustee had good and marketable title thereto, free and clear of all Liens arising under or through Chase USA, the Transferor or any of their Affiliates (other than Liens permitted pursuant to subsection 2.05(b)); (e)which is the legal, valid and binding payment obligation of the Obligor thereon, enforceable against such Obligor in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or hereafter in effect, affecting the enforcement of creditors’ rights in general and except as such enforceability may be limited by general principles of equity (whether considered in a suit at law or in equity); and (f)which constitutes an “account” under and as defined in Article 9 of the UCC as then in effect in the applicable jurisdiction. “Enhancement” shall mean, with respect to any Series, the cash collateral account or guaranty, letter of credit, guaranteed rate agreement, maturity guaranty facility, tax protection agreement, interest rate swap or any other contract or agreement for the benefit of the Certificateholders of such Series (or Certificateholders of a Class within such Series) as designated in the applicable Supplement. “Enhancement Provider” shall mean, with respect to any Series, the Person, if any, designated as such in the related Supplement. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time. “Euroclear Operator” shall mean Euroclear Bank, S.A./N.V., as operator of the Euroclear System. “Excess Amount Principal Allocation” shall have the meaning specified in subsection 4.03(f). 9 “Excess Principal Collections” shall mean, with respect to a Distribution Date, the aggregate amount for all outstanding Series of Principal Collections which the related Supplements specify are to be treated as “Excess Principal Collections” for such Distribution Date. “Exchange” shall mean the tender by the Transferor of the Exchangeable Transferor Certificate to the Trustee in exchange for a reissued Exchangeable Transferor Certificate as provided in Section 6.09. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. “Exchangeable Transferor Certificate” shall mean, if the Transferor elects to evidence its interest in the Transferor Interest in certificated form pursuant to Section 6.01, a certificate executed by the Transferor and authenticated by the Trustee, substantially in the form of Exhibit A and exchangeable as provided in Section 6.09; provided, that at any time there shall be only one Exchangeable Transferor Certificate; provided, further, that in any Supplement, “Exchangeable Transferor Certificate” shall mean either a certificate executed and delivered by the Transferor and authenticated by the Trustee substantially in the form of Exhibit A or the uncertificated interest in the Transferor Interest. “Extended Trust Termination Date” shall have the meaning specified in subsection 12.01(a). “FDIC” shall mean the Federal Deposit Insurance Corporation. “Finance Charge Account” shall have the meaning specified in subsection 4.02(b). “Finance Charge Receivables” shall mean Receivables created in respect of the Periodic Finance Charges, Annual Membership Fees, Cash Advance Fees, Late Fees, overlimit fees, return check fees and similar fees and charges and Discount Receivables.Finance Charge Receivables with respect to any Monthly Period shall also include Interchange in an amount equal to the Interchange Amount (if any) allocable to any Series of Certificates pursuant to any Supplement with respect to such Monthly Period (to the extent received by the Trust and deposited into the Finance Charge Account or any Series Account, as the case may be, on the Transfer Date following such Monthly Period). “Fitch” shall mean Fitch, Inc., doing business as Fitch Ratings, or its successor. “Foreign Clearing Agency” shall mean Clearstream and the Euroclear Operator. “Global Certificate” shall have the meaning specified in Section 6.13. “Group” shall mean, with respect to any Series, the group of Series in which the related Supplement specifies such Series is to be included. “Governmental Authority” shall mean the United States of America, any state or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government. 10 “Holder of the Exchangeable Transferor Certificate” or “holder of the Exchangeable Transferor Certificate” shall mean the Holder of the Exchangeable Transferor Certificate or the Holder of any uncertificated interest in the Transferor Interest. “Ineligible Receivable” shall have the meaning specified in subsection 2.04(d)(iii). “Initial Closing Date” shall mean September 24, 1992. “Initial Invested Amount” shall mean, with respect to any Series of Certificates, the amount stated in the related Supplement. “Insolvency Event” shall have the meaning specified in subsection 9.02(a). “Insurance Proceeds” shall mean any amounts recovered by the Servicer pursuant to any credit insurance policies covering any Obligor with respect to Receivables under such Obligor’s Account. “Interchange” shall mean interchange fees payable to Chase USA, in its capacity as credit card issuer, through VISA U.S.A., Inc. and MasterCard International Inc. in connection with cardholder charges for goods and services with respect to the Accounts, as calculated for a Series pursuant to the related Supplement. “Interchange Amount” shall mean an amount equal to the product of (i) 1.3% or such other percentage as may be specified by the Transferor from time to time provided, that the Rating Agency Condition shall have been satisfied in connection with such designation and (ii) the amount of Collections other than Collections of Periodic Finance Charges, Annual Membership Fees, Cash Advance Fees, Late Fees, overlimit fees, return check fees and similar fees and other charges or Recoveries for such Monthly Period. “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended from time to time. “Invested Amount” shall have, with respect to any Series of Certificates, the meaning stated in the related Supplement. “Investment Company Act” shall mean the Investment Company Act of 1940, as amended from time to time. “Investor Account” shall mean each of the Finance Charge Account, the Principal Account and the Distribution Account. “Investor Certificate” shall mean any one of the certificates (including, without limitation, the Bearer Certificates, the Registered Certificates or the Global Certificates) executed by the Transferor and authenticated by the Trustee substantially in the form (or forms in the case of a Series with multiple classes) of the investor certificate attached to the related Supplement. 11 “Investor Certificateholder” shall mean the Holder of record of an Investor Certificate. “Investor Default Amount” shall have, with respect to any Series of Certificates, the meaning stated in the related Supplement. “Investor Monthly Servicing Fee” shall have, with respect to each Series, the meaning specified in Section 3.02. “Investor Percentage” shall have, with respect to Principal Receivables, Finance Charge Receivables and Receivables in Defaulted Accounts, and any Series of Certificates, the meaning stated in the related Supplement. “Issuing Entity” shall mean the Chase Issuance Trust, a Delaware statutory trust. “Late Fees” shall have the meaning specified in the Credit Card Agreement applicable to each Account for late fees or similar terms. “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, assignment, participation or equity interest, deposit arrangement, encumbrance, lien (statutory or other), preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever, including, without limitation, any conditional sale or other title retention agreement, any financing lease having substantially the same economic effect as any of the foregoing and the filing of any financing statement under the UCC (other than any such financing statement filed for informational purposes only) or comparable law of any jurisdiction to evidence any of the foregoing; provided, however, that any assignment pursuant to Section 7.02 or security interest or ownership interest of Chase USA or the Trust in the Trust Assets shall be deemed not to constitute a Lien. “Master Trust” shall mean a master trust or other securitization special purpose entity for which Chase USA or an Affiliate acts as transferor or seller or servicer, established pursuant to a Pooling Agreement. “Military Address” shall mean any mailing address on any United States of America armed forces military base of operations, including APO and FPO addresses. “Minimum Aggregate Principal Receivables” shall mean, unless otherwise specified in any Supplement for the related Series, as of any date of determination, an amount equal to (i) the sum of the numerators used to calculate the Investor Percentages with respect to the allocation of Collections of Principal Receivables for each Outstanding Series on such date minus (ii) the amount then on deposit in the Collection Account equal to the excess of the Minimum Transferor Interest over the Transferor Interest retained therein pursuant to subsections 4.03(b) and (f) and any similar provision in any Supplement. “Minimum Transferor Interest” shall have the meaning specified in subsection 2.06(a). 12 “Monthly Period” shall mean, unless otherwise defined in any Supplement, the period from and including the first day of a calendar month to and including the last day of a calendar month. “Monthly Transferor Servicing Fee” shall have the meaning specified in Section 3.02. “Monthly Servicing Fee” shall have the meaning specified in Section 3.02. “Moody’s” shall mean Moody’s Investors Service, Inc. or its successor. “Most Recent Quarterly Filing Date” shall mean each date on which a revised base prospectus is filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations under the Securities Act which shall be (a) each February 1, May 1, August 1 and November 1 or, if any such date is not a Business Day, the next succeeding Business Day, unless five Business Days prior to such date the Transferor shall have notified the Trustee that such date shall not be a “Most Recent Quarterly Filing Date” and (b) any other Business Day designated by the Transferor upon at least five Business Days’ prior notice to the Trustee. “New Issuance” shall have the meaning specified in subsection 6.09(b). “New Issuance Date” shall have the meaning specified in subsection 6.09(b). “New Issuance Notice” shall have the meaning specified in subsection 6.09(b). “Notice Date” shall have the meaning specified in subsection 2.06(c)(i). “Obligor” shall mean, with respect to any Account, the Person or Persons obligated to make payments with respect to such Account, including any guarantor thereof. “Officer’s Certificate” shall mean a certificate signed by any Vice President or more senior officer of the Transferor or Servicer and delivered to the Trustee. “Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel for or an employee of the Person providing the opinion, and who shall be reasonably acceptable to the Trustee. “Original Pooling and Servicing Agreement” shall have the meaning specified in the first recital to this Agreement. “Outstanding Series” shall have the meaning specified in subsection 4.03(f). “Paying Agent” shall mean any paying agent appointed pursuant to Section 6.06 and shall initially be the Trustee. “Pay Out Event” shall mean, with respect to each Series, a Trust Pay Out Event or a Series Pay Out Event. 13 “Periodic Finance Charges” shall have the meaning specified in the Credit Card Agreement applicable to each Account for finance charges (due to periodic rate) or any similar term. “Permitted Activities” shall mean the primary activities of the Trust, which shall be: (a)holding Receivables transferred from the Transferor and other assets of the Trust, including any Enhancement with respect to any Series and passive derivative financial instruments that pertain to beneficial interests issued or sold to parties other than the Transferor, its Affiliates or its agents; (b)issuing Certificates and other interests in the Trust Assets; (c)receiving Collections and making payments on such Certificates and interests in accordance with the terms of this Agreement and any Supplement; and (d)engaging in other activities that are necessary or incidental to accomplish these limited purposes. “Permitted Investments” shall mean, unless otherwise provided in the Supplement with respect to any Series, (a) negotiable instruments or securities represented by instruments in bearer or registered form which evidence (i) obligations of or fully guaranteed by the United States of America; (ii) time deposits, promissory notes, or certificates of deposit of any depository institution or trust company incorporated under the laws of the United States of America or any state thereof and subject to supervision and examination by federal or state banking or depository institution authorities; provided, however, that at the time of the Trust’s investment or contractual commitment to invest therein, the certificates of deposit or short-term deposits of such depository institution or trust company shall have a credit rating from Moody’s and Standard & Poor’s of “P-1” and “A-1+,” respectively; (iii) commercial paper having, at the time of the Trust’s investment or contractual commitment to invest therein, a rating from Moody’s and Standard & Poor’s of “P-1” and “A-1+,” respectively; (iv) bankers acceptances issued by any depository institution or trust company described in clause (a)(ii) above; and (v) investments in money market funds rated “AAA-m” or “AAA-mg” by Standard & Poor’s and “P-1” by Moody’s or otherwise approved in writing by each Rating Agency; (b) demand deposits in the name of the Trust or the Trustee in any depository institution or trust company referred to in clause (a)(ii) above; (c) securities not represented by an instrument that are registered in the name of the Trustee upon books maintained for that purpose by or on behalf of the issuer thereof and identified on books maintained for that purpose by the Trustee as held for the benefit of the Trust or the Certificateholders, and consisting of shares of an open end diversified investment company which is registered under the Investment Company Act which (i) invests its assets exclusively in obligations of or guaranteed by the United States of America or any instrumentality or agency thereof having in each instance a final maturity date of less than one year from their date of purchase or other Permitted Investments, (ii) seeks to maintain a constant net asset value per share, (iii) has aggregate net assets of not less than $100,000,000 on the date of purchase of such shares and (iv) each Rating Agency designates in writing will not result in a withdrawal or downgrading of its then current rating of any Series rated by it; and (d) any other 14 investment if the Rating Agency confirms in writing that such investment will not adversely affect its then current rating of the Investor Certificates. “Person” shall mean any legal person, including any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization, governmental entity or other entity of similar nature. “Pooling Agreement” shall mean a pooling and servicing agreement (including without limitation this Agreement), indenture or other agreement for the issuance of securities from time to time from a Master Trust and the servicing of the receivables in such Master Trust, as such agreement may be amended, restated and supplemented from time to time. “Principal Account” shall have the meaning specified in subsection 4.02(b). “Principal Receivable” shall mean each Receivable other than (i) Periodic Finance Charges, Annual Membership Fees, Cash Advance Fees, Late Fees, overlimit fees, return check fees and similar fees and charges, (ii) Receivables in Defaulted Accounts and (iii) Discount Receivables.A Receivable shall be deemed to have been created at the end of the day on the Date of Processing of such Receivable.In calculating the aggregate amount of Principal Receivables on any day, the amount of Principal Receivables shall be reduced by the aggregate amount of credit balances in the Accounts on such day.Any Receivable which the Transferor is unable to transfer as provided in subsection 2.05(c) shall not be included in calculating the aggregate amount of Principal Receivables. “Principal Shortfalls” shall mean, with respect to a Distribution Date, the aggregate amount of all outstanding Series which the related Supplements specify are “Principal Shortfalls” for such Distribution Date. “Principal Terms” shall have the meaning, with respect to any Series issued pursuant to an Exchange, specified in subsection 6.09(c). “Publication Date” shall have the meaning specified in subsection 9.02(a). “Qualified Institution” shall have the meaning specified in subsection 4.02(a)(ii). “Rating Agency” shall mean, with respect to each Series, the rating agency or agencies, if any, specified in the related Supplement. “Rating Agency Condition” shall mean, at any time with respect to a Series, the written confirmation of the Rating Agency that a specified event or modification of the terms of such Series will not result in the withdrawal or downgrade of the rating of the Certificates of any Series then in effect. “Reassignment” shall have the meaning specified in subsection 2.07(b)(ii). “Reassignment Date” shall have the meaning specified in subsection 2.04(e). 15 “Receivable” shall mean any amount owing by the Obligors including, without limitation, amounts owing for the payment of goods and services, cash advances, access checks, Annual Membership Fees, Cash Advance Fees, Periodic Finance Charges, Late Fees, overlimit fees, return check fees and credit insurance premiums and special fees, if any. “Record Date” shall mean, with respect to any Distribution Date, the last Business Day of the preceding Monthly Period. “Recoveries” shall mean all amounts received by the Transferor or the Servicer with respect to Receivables in Defaulted Accounts, including amounts received by the Transferor or the Servicer from the purchaser or transferee with respect to the sale or other dispositions of Receivables in Defaulted Accounts and all rights (but not obligations) under any agreement to sell or transfer such Receivables (including any rights to payment from any purchaser or transferee in connection with such sale or other disposition).In the event of any such sale or disposition of such Receivables, Recoveries shall not include amounts received by the purchaser or transferee of such Receivables but shall be limited to amounts received by the Transferor or the Servicer from the purchaser or transferee and all rights of the Transferor and the Servicer against the purchaser or transferee, including any right to payment. “Registered Certificates” shall have the meaning specified in Section 6.01. “Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, and all related rules and regulations of the Commission, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.Reg.1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. “Removal Cut-Off Date” shall mean,with respect to any Removed Account, thedate as of which the Receivables insuch Removed Account shall have been selected by the Transferorfor removal from the Trust pursuant to Section 2.07; provided, however, that in no event shall a Removal Cut-Off Date be greater than ten months prior to the related Removal Date. “Removal Date” shall mean the date on which Receivables in certain designated Removed Accounts will be reassigned by the Trustee to the Transferor. “Removal Notice Date” shall mean the day no later than the fifth Business Day prior to a Removal Date. “Removed Accounts” shall have the meaning specified in subsection 2.07(a). “Requirements of Law” for any Person shall mean the certificate of incorporation or articles of association and by-laws or other organizational or governing documents of such Person, and any law, treaty, rule or regulation, or determination of an arbitrator or Governmental Authority, in each case applicable to or binding upon such Person or to which such Person is subject, whether federal, state or local (including, without limitation, usury laws, the federal 16 Truth in Lending Act and Regulation Z and Regulation B of the Board of Governors of the Federal Reserve System). “Responsible Officer” shall mean any officer within the Corporate Trust Office (or any successor group of the Trustee), including any Vice President or any other officer of the Trustee customarily performing functions similar to those performed by any person who at the time shall be an above-designated officer and who shall have direct responsibility for the administration of this Agreement. “Retired Series” shall have the meaning specified in subsection 4.03(f). “Revolving Period” shall have, with respect to each Series, the meaning specified in the related Supplement. “SAIF” shall mean the Savings Association Insurance Fund administered by the FDIC. “Sarbanes Certification” shall mean the certification specified in paragraph (2) of Exchange Act Rules 13a-14 and 15d-14 as set forth in Item 601(31)(ii) of Regulation S-K as such may be amended from time to time or any successor or replacement specified by the Commission or its staff from time to time. “Second Amended and Restated Pooling and Servicing Agreement” shall have the meaning specified in the third recital to this Agreement. “Secured Obligations” shall have the meaning specified in Section 2.01. “Securities” shall mean, collectively, the Certificates and any other securities issued pursuant to any Pooling Agreement. “Securities Act” shall mean the Securities Act of 1933, as amended. “Securitization Transaction” shall mean any New Issuanceor new notes issued by the Issuing Entity, whether publicly offered or privately placed, rated or unrated. “Series” shall mean any series of Investor Certificates, which may include within any such Series a Class or Classes of Investor Certificates subordinate to another such Class or Classes of Investor Certificates. “Series Account” shall mean any account or accounts established pursuant to a Supplement for the benefit of such Series. “Series Pay Out Event” shall have, with respect to any Series, the meaning specified pursuant to the Supplement for the related Series. “Series Servicing Fee Percentage” shall mean, with respect to any Series, the amount specified in the related Supplement. 17 “Series Termination Date” shall mean, with respect to any Series of Certificates, the date stated in the related Supplement. “Servicer” shall mean initially Chase USA, and its permitted successors and assigns and thereafter any Person appointed as successor as herein provided to service the Receivables. “Servicer Default” shall have the meaning specified in Section 10.01. “Servicing Criteria” shall mean the “servicing criteria” set forth in Item 1122(d) of Regulation AB. “Servicing Officer” shall mean any officer of the Servicer involved in, or responsible for, the administration and servicing of the Receivables whose name appears on a list of servicing officers furnished to the Trustee by the Servicer, as such list may from time to time be amended. “Servicing Participant” shall mean the Servicer, any Subservicer or any Person that participates in any of the servicing functions specified in Item 1122(d) of Regulation AB with respect to Accounts; provided, however, that “Servicing Participant” shall not include the Trustee, whose obligations in relation to Item 1122(d) of Regulation AB are set forth in Article XIV, but are not contained in Sections 14.07 or 14.08 hereof. “Servicing Party” shall have the meaning specified in subsection14.06(a). “SFAS 140” shall mean Statement of Financial Accounting Standards No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (or any replacement Financial Accounting Standards Board statement, or amendment or interpretation thereof). “Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, or its successor. “Static Pool Information” shall mean static pool information as described in Items1105(b) and 1105(c) of Regulation AB. “Subservicer” shall mean any Person that services the Receivables on behalf of the Servicer or any other Subservicer and is responsible for the performance (whether directly or through Subservicers or Servicing Participants) of a substantial portion of the material servicing functions required to be performed by the Servicer under this Agreement or any Supplement that are identified in Item 1122(d) of Regulation AB.For the avoidance of doubt, “Subservicer” shall not include the Trustee. “Successor Servicer” shall have the meaning specified in subsection 10.02(a). “Supplement” or “Series Supplement” shall mean, with respect to any Series, a supplement to this Agreement complying with the terms of Section 6.09 of this Agreement, executed in conjunction with any issuance of any Series of Certificates (or, in the case of the issuance of Certificates on the Initial Closing Date, the supplement executed in connection with the issuance of such Certificates). 18 “Termination Notice” shall have, with respect to any Series, the meaning specified in Section 10.01. “Transfer Agent and Registrar” shall have the meaning specified in Section 6.03 and shall initially be the Trustee’s Corporate Trust Office. “Transfer Date” shall mean, with respect to any Series, the Business Day immediately prior to each Distribution Date. “Transferor” shall mean Chase USA. “Transferor Financing Statement” shall have the meaning specified in Section 2.01. “Transferor Interest” shall mean, on any date of determination, the aggregate amount of Principal Receivables at the end of the day immediately prior to such date of determination, minus the Aggregate Invested Amount at the end of such day. “Transferor Percentage” shall mean, on any date of determination, when used with respect to Principal Receivables, Finance Charge Receivables and Receivables in Defaulted Accounts, a percentage equal to 100% minus the Aggregate Investor Percentage with respect to such categories of Receivables. “Transferred Account” shall mean (a) an Account with respect to which a new credit account number has been issued by the Servicer under circumstances resulting from a lost or stolen credit card or from the transfer from one affinity group to another affinity group or otherwise and not requiring standard application and credit evaluation procedures under the Credit Card Guidelines or (b) an Eligible Account resulting from a status change including the conversion of an Account that was a standard account to a premium account or from a premium account to a standard account, and which in either case can be traced or identified by reference to or by way of the lists (in the form of a computer file, microfiche list, CD-ROM or in such other form as is agreed upon between the Transferor and the Trustee) delivered to the Trustee pursuant to Section 2.01 or 2.06 as an account into which an Account has been transferred. “Trust” shall mean the trust created by this Agreement, the corpus of which shall consist of the Trust Assets. “Trust Assets” shall have the meaning specified in Section 2.01. “Trust Extension” shall have the meaning specified in subsection 12.01(a). “Trust Pay Out Event” shall have, with respect to each Series, the meaning specified in Section 9.01. 19 “Trust Termination Date” shall mean the earliest to occur of (i) unless a Trust Extension shall have occurred, the day after the Distribution Date with respect to the last remaining outstanding Series following the date on which funds shall have been deposited in the Distribution Account or the applicable Series Account for the payment of Investor Certificateholders of such Series sufficient to pay in full the Aggregate Invested Amount plus interest accrued at the applicable Certificate Rate through the end of the related Monthly Period prior to the Distribution Date with respect to each such Series, (ii) if a Trust Extension shall have occurred, the Extended Trust Termination Date, and (iii) August 1, 2032. “Trustee” shall mean The Bank of New York (Delaware), a banking corporation organized under the laws of the State of Delaware, and its successors and any Person resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor trustee appointed as herein provided. “UCC” shall mean the Uniform Commercial Code, as amended from time to time, as in effect in any specified jurisdiction. “Unallocated Principal Collections” shall have the meaning specified in subsection 4.03(f). “Undivided Interest” shall mean the undivided interest in the Trust evidenced by an Investor Certificate. “Yield Factor” shall mean the fixed percentage designated by the Servicer pursuant to Section 2.08. Section 1.02Other Definitional Provisions. (a)All terms defined in any Supplement or this Agreement shall have the defined meanings when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. (b)As used herein and in any certificate or other document made or delivered pursuant hereto or thereto, accounting terms not defined in Section 1.01, and accounting terms partially defined in Section 1.01 to the extent not defined, shall have the respective meanings given to them under generally accepted accounting principles or regulatory accounting principles, as applicable.To the extent that the definitions of accounting terms herein are inconsistent with the meanings of such terms under generally accepted accounting principles or regulatory accounting principles, the definitions contained herein shall control.In the event that the UCC, as in effect on the date hereof is revised, any reference herein to specific sections of the UCC shall be deemed to be references to such successor sections. (c)The agreements, representations and warranties of Chase USA in this Agreement and in any Supplement, in each of its capacities as Transferor and Servicer, shall be deemed to be the agreements, representations and warranties of Chase USA solely, in each such capacity, for so long as Chase USA acts in each such capacity under this Agreement. 20 (d)The words “hereof,”“herein” and “hereunder” and words of similar import when used in this Agreement shall refer to any Supplement or this Agreement as a whole and not to any particular provision of this Agreement or any Supplement; and Section, subsection, Schedule and Exhibit references contained in this Agreement or any Supplement are references to Sections, subsections, Schedules and Exhibits in or to this Agreement or any Supplement unless otherwise specified, the term “including” means “including without limitation”; references to any law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; references to any Person include that Person’s successors and assigns; and references to any agreement refer to such agreement, as amended, supplemented or otherwise modified from time to time.The monthly Servicer’s certificate, the form of which is attached as Exhibit C to this Agreement, shall be in substantially the form of Exhibit C, with such changes as the Servicer may determine to be necessary or desirable; provided, however, that no such change shall serve to exclude information required by the Agreement or any Supplement. The Servicer shall, upon making such determination, deliver to the Trustee and each Rating Agency an Officer’s Certificate to which shall be annexed the form of the related Exhibit, as so changed. Upon the delivery of such Officer’s Certificate to the Trustee, the related Exhibit, as so changed, shall for all purposes of this Agreement constitute such Exhibit.The Trustee may conclusively rely upon such Officer’s Certificate in determining whether the related Exhibit, as changed, conforms to the requirements of this Agreement. [End of Article I] 21 ARTICLE II CONVEYANCE OF RECEIVABLES; ISSUANCE OF CERTIFICATES Section 2.01Conveyance of Receivables.By execution of the Original Pooling and Servicing Agreement, the Transferor transferred, assigned, set-over, and otherwise conveyed to the Trustee for the benefit of the Certificateholders, without recourse, all of its right, title and interest in and to the Receivables existing on the Initial Closing Date and thereafter created and arising in connection with the Accounts (other than Receivables in Additional Accounts), all monies due or to become due with respect thereto (including, without limitation, the right to all Recoveries and Collections of Finance Charge Receivables and Principal Receivables), Interchange, all proceeds (including “proceeds” as defined in the UCC as in effect in the State of Delaware and any other applicable jurisdiction) of such Receivables and Insurance Proceeds relating to such Receivables.The property described in the preceding sentence and all Receivables arising in each Additional Account designated on and after each applicable Addition Date, together with all monies and the other property credited to the Collection Account, the Principal Account, the Finance Charge Account and the Distribution Account or any other Series Account shall constitute the assets of the Trust (collectively, the “Trust Assets”).The foregoing transfer, assignment, set-over and conveyance does not constitute and is not intended to result in a creation or an assumption by the Trust, the Trustee or any Investor Certificateholder of any obligation of the Transferor, the Servicer or any other Person in connection with the Accounts or Receivables or any agreement or instrument relating thereto, including, without limitation, any obligation to any Obligors, merchant banks, merchants clearance systems, VISA U.S.A., Inc., MasterCard International Inc. or any insurers. The parties hereto intend to treat the foregoing transfer, assignment, set-over and conveyance as a sale, and not as a secured borrowing, for accounting purposes. In connection with such initial transfer, assignment, set-over and conveyance, the Transferor has (i) recorded and filed a financing statement and certain continuation statements, and agrees to record and file, at its own expense, any additional continuation statements with respect to such financing statement when applicable (such financing statement, including any continuation statements with respect thereto, the “Transferor Financing Statement”) with respect to the Receivables existing on the Initial Closing Date and thereafter created for the transfer of accounts (as defined in Article 9 of the UCC as in effect in the applicable jurisdiction) meeting the requirements of applicable state law in such manner and in such jurisdictions as are necessary to perfect, and maintain perfection of, the assignment of the Receivables to the Trust, (ii) named the Transferor, as Transferor, and the Trustee, as secured party, with respect to the Receivables, in such financing statement, and (iii) delivered, or will deliver, when applicable, a file-stamped copy of such financing statement or continuation statements or other evidence of such filing (which may, for purposes of this Section 2.01, consist of telephone confirmation of such filing) to the Trustee on or prior to the date of issuance of the Certificates, and in the case of any continuation statements filed pursuant to this Section 2.01, will deliver as soon as practicable after receipt thereof by the Transferor.The foregoing transfer, assignment, set-over and conveyance to the Trust has been made to the Trustee, on behalf of the Trust, and each reference 22 in this Agreement to such transfer, assignment, set-over and conveyance shall be construed accordingly. To the extent that the Transferor retained any right, title or interest in and to the Trust Assets transferred to the Trust pursuant to the Second Amended and Restated Pooling and Servicing Agreement or any Assignment executed prior to the Amendment Closing Date (other than Receivables in Removed Accounts), the Transferor does hereby transfer, assign, set-over, and otherwise convey to the Trustee for the benefit of the Certificateholders, without recourse, all of its right, title and interest in and to such Trust Assets. In connection with such transfer, the Transferor has, at its own expense (x) annotated and indicated in its computer files that Receivables created in connection with the Accounts (other than any Additional Accounts) have been transferred to the Trustee for the benefit of the Certificateholders and (y) delivered to the Trustee a true and complete list (in the form of a computer file, microfiche list, CD-ROM or such other form as is agreed upon between the Transferor and the Trustee) of all such Accounts, identified by account number and setting forth the Receivable balance as of February 28, 2002.Such list has been delivered to the Trustee as confidential and proprietary, and is hereby incorporated into and made a part of this Agreement.The Transferor further agrees not to alter the file designation referenced in clause (x) of this paragraph with respect to any Account during the term of this Agreement unless and until such Account becomes a Removed Account. The Transferor hereby grants and transfers to the Trustee a first priority perfected security interest in all of the Transferor’s right, title and interest in, to and under the Trust Assets, to secure a loan in an amount equal to the unpaid principal amount of the Investor Certificates issued hereunder or to be issued pursuant to this Agreement and the interest accrued at the related certificate rate (the “Secured Obligations”), and that this Agreement shall constitute a security agreement under applicable law. The parties hereto agree that all such transfers are subject to, and shall be treated in accordance with, the Delaware Act and each of the parties hereto agrees that this Agreement has been entered into by the parties hereto in express reliance upon the Delaware Act.For purposes of complying with the requirements of the Delaware Act, each of the parties hereto hereby agrees that any property, assets or rights purported to be transferred, in whole or in part, by Chase USA pursuant to this Agreement shall be deemed to no longer be the property, assets or rights of Chase USA.The parties hereto acknowledge and agree that each such transfer is occurring in connection with a “securitization transaction” within the meaning of the Delaware Act. Pursuant to the request of the Transferor, the Trustee has caused Certificates in authorized denominations evidencing the entire interest in the Trust to be duly authenticated and delivered to or upon the order of the Transferor pursuant to Section 6.02. Section 2.02Acceptance by Trustee. (a)The Trustee hereby acknowledges its acceptance, on behalf of the Trust, of all right, title and interest previously held by the Transferor in and to the Trust Assets, 23 and declares that it shall maintain such right, title and interest, upon the Trust herein set forth, for the benefit of all Certificateholders.The Trustee further acknowledges that, prior to or simultaneously with the execution and delivery of this Agreement, Chase USA delivered to the Trustee the list (in the form of a computer file, microfiche list, CD-ROM or such other form as is agreed upon between the Transferor and the Trustee) described in Section 2.01. (b)The Trustee hereby agrees not to disclose to any Person any of the account numbers or other information contained in anylist delivered to the Trustee by Chase USA pursuant to Sections 2.01, 2.06 and 2.07 (“Account Information”) except as is required in connection with the performance of its duties hereunder or in enforcing the rights of the Certificateholders or to a Successor Servicer appointed pursuant to Section 10.02, any successor trustee appointed pursuant to Section 11.08, any co-trustee or separate trustee appointed pursuant to Section 11.10 or any other Person in connection with a UCC search or as mandated pursuant to any Requirement of Law applicable to the Trustee. The Trustee agrees to take such measures as shall be reasonably requested by Chase USA to protect and maintain the security and confidentiality of such information, and, in connection therewith, shall allow Chase USA to inspect the Trustee’s security and confidentiality arrangements from time to time during normal business hours.In the event that the Trustee is required by law to disclose any Account Information, the Trustee shall provide Chase USA with prompt written notice, unless such notice is prohibited by law, of any such request or requirement so that Chase USA may request a protective order or other appropriate remedy.The Trustee shall make best efforts to provide Chase USA with written notice no later than five days prior to any disclosure pursuant to this subsection 2.02(b). (c)The Trustee shall have no power to create, assume or incur indebtedness or other liabilities in the name of the Trust other than as contemplated in this Agreement. Section 2.03Representations and Warranties of the Transferor.The Transferor hereby represents and warrants to the Trust as of the Amendment Closing Date: (a)Organization and Good Standing.The Transferor is an entity duly organized and validly existing in good standing under the laws of the jurisdiction of its organization and has full corporate power, authority and legal right to own its properties and conduct its business as such properties are at present owned and such business is at present conducted, and to execute, deliver and perform its obligations under this Agreement and to execute and deliver to the Trustee the Certificates pursuant hereto. (b)Due Qualification.The Transferor is duly qualified to do business and is in good standing (or is exempt from such requirement) in any state where such qualification is required in order to conduct its business, and has obtained all necessary licenses and approvals with respect to the Transferor required under state and federal law; provided, however, that no representation or warranty is made with respect to any qualifications, licenses or approvals which the Trustee would have to obtain to do business in any state in which the Trustee seeks to enforce any Receivable. 24 (c)Due Authorization.The execution and delivery of this Agreement and the execution and delivery to the Trustee of the Certificates by the Transferor and the consummation of the transactions provided for in this Agreement have been duly authorized by the Transferor by all necessary corporate action on its part and this Agreement will remain, from the time of its execution, an official record of the Transferor. (d)No Conflict.The execution and delivery of this Agreement and the Certificates, the performance of the transactions contemplated by this Agreement and the fulfillment of the terms hereof that are applicable to the Transferor will not conflict with, result in any breach of any of the material terms and provisions of, or constitute (with or without notice or lapse of time or both) a material default under, any indenture, contract, agreement, mortgage, deed of trust, or other instrument to which the Transferor is a party or by which it or any of its properties are bound. (e)No Violation.The execution and delivery of this Agreement and the Certificates, the performance of the transactions contemplated by this Agreement and the fulfillment of the terms hereof that are applicable to the Transferor will not conflict with or violate any Requirements of Law applicable to the Transferor. (f)No Proceedings.There are no proceedings or investigations pending or, to the best knowledge of the Transferor, threatened against the Transferor before any Governmental Authority (i) asserting the invalidity of this Agreement or the Certificates, (ii) seeking to prevent the issuance of the Certificates or the consummation of any of the transactions contemplated by this Agreement or the Certificates, (iii) seeking any determination or ruling that, in the reasonable judgment of the Transferor, would materially and adversely affect the performance by the Transferor of its obligations under this Agreement, (iv) seeking any determination or ruling that would materially and adversely affect the validity or enforceability of this Agreement or the Certificates or (v) seeking to affect adversely the income tax attributes of the Trust under the United States federal or any state income tax systems. (g)All Consents Required.All appraisals, authorizations, consents, orders or other actions of any Person or of any Governmental Authority or official required in connection with the execution and delivery by the Transferor of this Agreement and the Certificates, the performance of the transactions contemplated by this Agreement and the fulfillment of the terms hereof by the Transferor, have been duly obtained, effected or given and are in full force and effect. The representations and warranties set forth in this Section 2.03 shall survive the transfer and assignment of the respective Receivables to the Trust, and termination of the rights and obligations of the Servicer pursuant to Section 10.01.The representations and warranties set forth in this Section 2.03 made by the Transferor prior to the Amendment Closing Date shall survive the amendment hereto on the Amendment Closing Date.The Transferor hereby represents and warrants to the Trust, with respect to any Series of Certificates, as of its Closing Date, unless otherwise stated in such Supplement, that the representations and warranties of the Transferor set forth in Section 2.03, are true and correct as of such date (for the purposes of such representations and warranties, “Certificates” shall mean the Certificates issued on the related Closing Date).Upon discovery by the Transferor, the Servicer or the Trustee of a breach of any 25 of the foregoing representations and warranties, the party discovering such breach shall give prompt written notice to the others. Section 2.04Representations and Warranties of the Transferor Relating to this Agreement and the Receivables. (a)Binding Obligation; Valid Transfer and Assignment.The Transferor hereby represents and warrants to the Trust that, as of the Initial Closing Date and the Amendment Closing Date: (i)This Agreement constitutes a legal, valid and binding obligation of the Transferor, enforceable against the Transferor in accordance with its terms, except (A) as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws now or hereafter in effect affecting the enforcement of creditors’ rights in general and the rights of creditors of entities such as the Transferor, and (B) as such enforceability may be limited by general principles of equity (whether considered in a suit at law or in equity). (ii)This Agreement constitutes either (A) a valid transfer, assignment, set-over and conveyance to the Trust of all right, title and interest of the Transferor in and to the Receivables now existing and hereafter created and arising in connection with the Accounts (other than Receivables in Additional Accounts), all proceeds of such Receivables and Insurance Proceeds relating thereto and such Receivables and all proceeds thereof and Insurance Proceeds relating thereto will be held by the Trust free and clear of any Lien of any Person claiming through or under the Transferor or any of its Affiliates except for (x) Liens permitted under subsection 2.05(b), (y) the interest of the Transferor as Holder of the Exchangeable Transferor Certificate and (z) the Transferor’s right, if any, to interest accruing on, and investment earnings, if any, in respect of the Finance Charge Account, the Principal Account or any Series Account, as provided in this Agreement or the related Supplement, or (B) a valid transfer for security in such property to the Trust, which is enforceable with respect to the existing Receivables (other than Receivables in Additional Accounts), the proceeds thereof and Insurance Proceeds relating thereto upon execution and delivery of this Agreement, and which will be enforceable with respect to such Receivables hereafter created, the proceeds thereof and Insurance Proceeds relating thereto, upon such creation.Upon the filing of the financing statement described in Section 2.01 and in the case of the Receivables hereafter created and proceeds thereof and Insurance Proceeds relating thereto, upon such creation, the Trust shall have a first priority perfected security interest (as defined in the UCC as in effect in the applicable jurisdiction) in such property (subject to the rules governing proceeds set forth in the UCC as in effect in the applicable jurisdiction), except for Liens permitted under subsection 2.05(b).Neither the Transferor nor any Person claiming through or under the Transferor shall have any claim to or interest in the Principal Account, the Finance Charge Account, the Distribution Account or any Series Account, except for the Transferor’s rights to receive interest accruing on, and investment earnings, if any, in respect of, the Finance Charge Account and Principal Account as provided in this Agreement (or, if applicable, any Series Account as provided 26 in any Supplement) and, if this Agreement constitutes the grant of a security interest in such property, except for the interest of the Transferor in such property as a debtor for purposes of the UCC as in effect in the State of Delaware. (b)Eligibility of Receivables.
